       Case 5:18-cv-00555-XR Document 212-2 Filed 04/23/20 Page 1 of 6




            IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF TEXAS
                     SAN ANTONIO DIVISION

 H O L C O M B E , et. al,                       NO. 5:18-CV-00555-XR
                                                   (consolidated cases)
 Plaintiffs

 vs.

 UNITED STATES OF
 AMERICA,

 Defendant



                             PLAINTIFFS’ MOTION

       Please take notice that Plaintiffs intend take the oral and videotaped
deposition of [NAME]. Pursuant to local, statewide, and national emergency
orders related to the ongoing COVID-19 pandemic, the deposition will occur
virtually with all parties attending via remote deposition technology provided
by Res Ipsa. Secure links will be provided via email by Res Ipsa. The deposi-
tion will be recorded stenographically and may be digitally video recorded.
The court reporter and videographer are being provided through Res Ipsa,
501 Congress Avenue, Suite 150, Austin, Texas 78701, email: depos@res-
ipsa.com. The court reporter that swears in the witness remotely will do a
statement on the record saying that all parties agree and stipulate to the re-
mote deposition and the remote swearing of the witness. The deposition,
when so taken and returned according to law, may be used in evidence at the
trial of this case.




                                       Page 1 of 6
    Case 5:18-cv-00555-XR Document 212-2 Filed 04/23/20 Page 2 of 6




    The deposition will be held on [DATE] at [TIME] and will be conducted
remotely by Res Ipsa, with the witness and all parties in their preferred re-
spective locations.

    You are invited to attend and participate as you deem appropriate. The
deposition will take place from day to day until complete.




                                     Page 2 of 6
    Case 5:18-cv-00555-XR Document 212-2 Filed 04/23/20 Page 3 of 6




Respectfully Submitted,

/s/ Jamal K. Alsaffar                     /s/ Jason P. Steed
Jamal K. Alsaffar                         Jason P. Steed
JAlsaffar@nationaltriallaw.com            JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                    Texas Bar No. 24070671
Tom Jacob                                 Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com               LLP
Texas Bar No. 24069981                    2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,       Dallas, TX75201
Alsaffar & Higginbotham & Jacob           Office 214-922-7112
PLLC                                      Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250      Counsel for Vidal, McNulty, and Wall
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall

/s/ April A. Strahan                      /s/ Daniel J.T. Sciano
April A. Strahan                          Daniel J.T. Sciano
april@ammonslaw.com                       DSciano@tsslawyers.com
Texas Bar No. 24056387                    Texas Bar No. 17881200
Robert E. Ammons                          Tinsman & Sciano
rob@ammonslaw.com                         10107 McAllister Freeway
Texas Bar No. 01159820                    San Antonio, TX 78216
The Ammons Law Firm                       Office 210-225-3121
3700 Montrose Blvd.                       Fax 210-225-6235
Houston, TX 77006                         Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey, Curnow
& Macias

/s/ Daniel Barks                          /s/ Mark Collmer
Daniel D. Barks, pro hac vice             Mark W. Collmer
ddb@speiserkrause.com                     drcollmer@aol.com
Speiser Krause, P.C.                      Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550       Collmer Law Firm
Atlanta, GA 30342                         3700 Montrose
Office 571-814-3344                       Houston, TX 77006
Fax 866-936-6382                          Office 713-337-4040
Counsel for Holcombe                      Counsel for Holcombe



                                 Page 3 of 6
   Case 5:18-cv-00555-XR Document 212-2 Filed 04/23/20 Page 4 of 6




/s/ Dennis Peery                          /s/ Tim Maloney
Dennis Charles Peery                      Tim Maloney
d.peery@tylerpeery.com                    Texas Bar No. 12887380
Texas Bar No. 15728750                    timmaloney@yahoo.com
R. Craig Bettis                           Paul E. Campolo
cbettis@tylerpeery.com                    pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                    Texas Bar No. 03730150
Tyler & Peery                             Maloney & Campolo, L.L.P.
5822 West IH 10                           926 S. Alamo
San Antonio, TX 78201                     San Antonio, TX 78205
Office 210-774-6445                       Office (210) 465-1523
Counsel for Uhl                           Counsel for Ramsey

/s/ George LeGrand                        /s/ Joe Schreiber
George LeGrand                            Joseph M. Schreiber
tegrande@aol.com                          joe@lawdoneright.net
Texas Bar No. 12171450                    Texas Bar No. 240374497
Stanley Bernstein                         Erik A. Knockaert
Texas Bar No. 02225400                    erik@lawdoneright.net
LeGrand & Bernstein                       Texas Bar No. 24036921
2511 N. Saint Mary’s St.                  Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                  701 N. Post Oak Rd., Suite 325
Office 210-733-9439                       Houston, TX 77024
Fax 510-735-3542                          Phone (281) 949-8904
Counsel for Wall & Solis                  Fax (281) 949-8914
                                          Counsel for Brown

/s/ Justin Demerath                       /s/ Jason Webster
Justin Demerath                           Jason Webster
jdemerath@808west.com                     jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                    Texas Bar No. 24033318
O’Hanlon, McCollom & Demerath             The Webster Law Firm
808 West Ave.                             6200 Savoy
Austin, TX 78701                          Suite 640
Office 512-494-9949                       Houston, TX 77036
    Counsel for Corrigan, Braden,             Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston




                                 Page 4 of 6
   Case 5:18-cv-00555-XR Document 212-2 Filed 04/23/20 Page 5 of 6




/s/ Brett Reynolds                         /s/ Marion M. Reilly
Brett T. Reynolds                          Marion M. Reilly
btreynolds@btrlaw.com                      Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                     719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.          Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420              (361) 882-1612
San Antonio, TX 78219                      361/882-3015 (fax)
(210)805-9799                              marion@hmglawfirm.com
    Counsel for Workman, Colblath, and         Counsel for McMahan
    Harris

/s/ Marco Crawford                         /s/ Kelley W. Kelley
Marco Crawford                             Kelley W. Kelley
Law Office of Thomas J. Henry              Anderson & Associates Law Firm
4715 Fredricksburg                         2600 SW Military Drive, Suite 118
San Antonio, TX 78229                      San Antonio, TX 78224
(210) 585-2151                             (210) 928-9999
(361) 985-0601 (fax)                       (210) 928-9118 (fax)
mcrawford@tjhlaw.com                       kk.aalaw@yahoo.com
    Counsel for McMahan                        Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                  Page 5 of 6
    Case 5:18-cv-00555-XR Document 212-2 Filed 04/23/20 Page 6 of 6




                   CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Plaintiffs’ Motion has
been sent to the following on April 23, 2020 via the Court’s CM/ECF notice
system.



JOSEPH H. HUNT                              JOHN PANISZCZYN
Assistant Attorney General                  Civil Chief
United States Dept. of Justice              United States Attorney’s Office
Civil Division                              Western District of Texas

JOHN F. BASH                                JAMES G. TOUHEY, JR.
United States Attorney                      Director, Torts Branch
Western District of Texas                   United States Dept. of Justice
                                            Civil Division

KIRSTEN WILKERSON                           STEPHEN E. HANDLER
Assistant Director, Torts Branch            Senior Trial Counsel, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

PAUL DAVID STERN                            STEPHEN TERRELL
Trial Attorney, Torts Branch                Trial Attorney, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division
CLAYTON R. DIEDRICHS                        JAMES E. DINGIVAN
Assistant United States Attorney            Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                    Page 6 of 6
